Citation Nr: 1531983	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-09 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disability, including as due to a service-connected lumbosacral spine disability.

3.  Entitlement to a disability rating greater than 40 percent for a lumbosacral spine disability, to include whether separate compensable ratings for radiculopathy in each of the bilateral lower extremities is warranted.

4.  Entitlement to a disability rating greater than 30 percent for headaches.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected lumbosacral spine disability, headaches, and PTSD.



REPRESENTATION

Appellant represented by:	Jeffrey Marion, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January to April 1980 and from March to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of service connection for a cervical spine disability, including as due to a service-connected lumbosacral spine disability.  The Veteran disagreed with this decision in July 2010.  He perfected a timely appeal in March 2013.

This matter also is before the Board on appeal from a May 2012 rating decision in which the RO assigned a higher 30 percent rating effective June 29, 2011, for the Veteran's service-connected headaches and essentially reopened and denied the Veteran's service connection claim for PTSD on the merits.  The RO also denied the Veteran's claims for a disability rating greater than 40 percent for a service-connected lumbosacral spine disability and entitlement to a TDIU.  The Veteran disagreed with this decision in May 2012.  He perfected a timely appeal in March 2013.

The Board observes that, in May 2007, it denied the Veteran's claim of service connection for PTSD.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. §§ 7104, 7266 (West 2014).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD is as stated on the title page of this decision.  Regardless of the RO's actions in the currently appealed rating decision, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In October 2014, the Veteran's attorney submitted a great deal of additional evidence in support of the currently appealed claims.  The Board obtained a waiver of RO jurisdiction over this evidence in May 2015 pursuant to the guidance then in effect concerning submission of new evidence on or after a substantive appeal is received by VA.  See 38 C.F.R. § 19.37(b) (2014); see also Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 501, 126 Stat. 1165, 1190 (Aug. 12, 2012) (amending 38 U.S.C. § 7105 to add subsection (e) which provides that , if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, as in this case, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration) codified at 38 U.S.C.A. § 7105(e) (West 2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a cervical spine disability, including as due to a service-connected lumbosacral spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a decision dated on May 14, 2007, the Board denied the Veteran's claim of service connection for PTSD; this decision was not appealed and became final.

2.  The evidence received since the May 2007 Board decision is either cumulative or redundant of evidence previously considered in support of the claim of service connection for PTSD and does not relate to an unestablished fact necessary to substantiate the claim.

3.  The record evidence shows that the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, incapacitating episodes of intervertebral disc syndrome lasting between 2 and 4 weeks in a 12-month period and forward flexion of the thoracolumbar spine limited to 30 degrees or less.

4.  The record evidence shows that, effective March 2, 2012, the Veteran experienced, at worst, mildly disabling radiculopathy of the right lower extremity and moderately disabling radiculopathy of the left lower extremity associated with his service-connected lumbosacral spine disability.

5.  The record evidence shows that, effective April 7, 2014, the Veteran experienced, at worst, moderately disabling radiculopathy in each of his lower extremities associated with his service-connected lumbosacral spine disability.

6.  The record evidence shows that, prior to March 2, 2012, the Veteran's service-connected headaches are manifested by, at worst, characteristic prostrating attacks occurring about once a month.

7.  The record evidence shows that, effective March 2, 2012, the Veteran's service-connected headaches are manifested by frequent completely prostrating and prolonged attacks.



CONCLUSIONS OF LAW

1.  The May 2007 Board decision, which denied the claim of service connection for PTSD, is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the May 2007 Board decision in support of the claim of service connection for PTSD is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for a disability rating greater than 40 percent for a lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2014).

4.  The criteria for a separate 10 percent rating effective March 2, 2012, and a 20 percent rating effective April 7, 2014, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8720 (2014).

5.  The criteria for a separate 20 percent rating effective March 2, 2012, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8720 (2014).

6.  The criteria for a 50 percent rating effective March 2, 2012, for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in August 2010, October 2011, and in March 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claims.  These letters also informed the Veteran to submit medical evidence showing that his service-connected lumbosacral spine disability and headaches had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 2010 letter defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim was provided in all of this VCAA notice, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disabilities had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disabilities.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disabilities had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disabilities.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disabilities and the variety of the medical and lay evidence which could support his claims, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in February 2013 addressing his claims.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disabilities is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claims.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for PTSD.  The evidence also does not support granting increased ratings for a lumbosacral spine disability.  In contrast, the evidence supports assigning separate ratings for radiculopathy in each of the Veteran's lower extremities and a higher rating for his service-connected headaches.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all of the VCAA notice was issued prior to the currently appealed rating decision issued in May 2012; thus, this notice was timely.  Because the Veteran's increased rating claim for a lumbosacral spine disability is being denied in this decision, and because his increased rating claim for headaches is being granted in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for PTSD, an examination is not required with respect to this claim.  The Veteran also has been provided with VA examinations which address the current nature and severity of his lumbosacral spine disability and headaches.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence for PTSD

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied claim of service connection for PTSD.  He specifically contends that he has been diagnosed as having PTSD which is related to his claimed in-service stressor.

Laws and Regulations

In May 2007, the Board denied, in pertinent part, the Veteran's claim of service connection for PTSD.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2014).  The Veteran did not appeal the Board's May 2007 decision and it became final.

The claim of service connection for PTSD may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for PTSD in a letter from his attorney which was date stamped as received by the AOJ on July 23, 2010.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for PTSD, the evidence before VA at the time of the prior final Board decision in May 2007 consisted of the Veteran's service treatment records, post-service VA treatment records and examination reports, and her lay statements and Board hearing testimony.  The Board found that, although the Veteran had been diagnosed as having PTSD, there was no credible supporting evidence that his claimed in-service stressor had occurred.  Thus, the claim was denied.

The newly received evidence includes additional VA treatment records and examination reports and the Veteran's lay statements.  All of this evidence indicates that the Veteran currently experiences PTSD.  It still does not indicate that the Veteran's claimed in-service stressor occurred.  For example, on VA PTSD Disability Benefits Questionnaire (DBQ) in April 2012, the Veteran's complaints included feeling scared around other people.  He asserted that, during active service, he had fallen 15-20 feet down a dark hole or off of a cliff while marching and herniated 3 spinal discs, tore his rotator cuff, and damaged his knees.  He asserted, "I just felt when I was going over that I was going to the bottom...I just knew I was going 1200-1300 feet to the bottom."  After this fall, the Veteran stated that he had been forced "to walk another '100 meters in agony' and fear of falling off the ridge again."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He lived in a home with his wife and 5-year-old son and "his wife primarily cares for his son.  His son goes to school during the day and then after school will go to his grandmother's house across the street until his wife gets home but sometimes the kids will stay at home with the Veteran."  He had "maybe 2" friends.  He reported "that he tries to 'stay home' because he feels more comfortable."  He had been married twice but could not recall any information about his frits marriage.  He had been married to his wife for 7 years.  The VA examiner stated that a review of the Veteran's medical records showed that, in fact, he had been married 3 times.  The Veteran saw or talked to his 6 grown siblings every day and saw his mother (who lived across the street) 2-3 times a week "and talks to her on the phone."  

Mental status examination of the Veteran in April 2012 showed full orientation, sleep reportedly "not that great," problems with sleep maintenance and sleep disturbance "due to dreams that he's 'falling off the side of the cliff" that occur 3-4 times a week, decreased interests, low energy, decreased concentration, psychomotor within normal limits, no suicidal or homicidal ideation or plans.  The VA examiner noted that the Veteran's claims file "shows a trend of filing [VA] claims and the possibility of seeking secondary gain cannot be ruled out."  Although the VA examiner noted that the Veteran's back was injured during active service, "the nature of the incident seems unclear."  This examiner also noted that there were "numerous accounts of this event...ranging from stepping in a hole to falling in a hole to falling 20 feet during a training exercise and being thrown in between trees and getting stuck."  This examiner noted further:

[I]t cannot be overlooked that during this examination as well as in records reviewed [the] Veteran has stated [that] he is unable to remember important facts, such as the year the incident occurred, leading one to believe that he may not be a reliable source of information due to impairment to memory or motivation for secondary gain.  This is supported by psychological testing administered that is suggestive of simulated impairment and over-endorsement of symptoms of PTSD.

The VA examiner also noted further that, although the Veteran had been seen more than 111 times by a private clinician, he had denied receiving treatment for PTSD in the past.  "This when combined with a demonstrated tendency for over-reporting of symptoms would seem suggestive that symptoms are of a lower severity than what has been reported."  The VA examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  The diagnosis was anxiety disorder not otherwise specified.

With respect to the Veteran's claim of service connection for PTSD, the evidence which was before the Board in May 2007 did not indicate that the Veteran had been diagnosed as having PTSD based on a credible in-service stressor.  See 38 C.F.R. § 3.304(f).  Despite the Veteran's assertions to the contrary, the newly received evidence still does not support a finding that he experiences current disability due to PTSD based on a credible in-service stressor that is related to active service.  All of the evidence submitted since May 2007 is cumulative or redundant of evidence previously considered by VA in adjudicating the Veteran's claim of service connection for PTSD.  The Board notes in this regard that there is no evidence, other than the Veteran's statements, in the newly submitted evidence which indicates that he experiences current disability due to PTSD based on a credible in-service stressor that is related to active service.  Nor is such evidence sufficient to reopen the previously denied claim.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied claim.  Unlike in Shade, there is no evidence in this case - either previously considered in the May 2007 Board decision or received since this decision became final - which demonstrates that the Veteran has been diagnosed as having PTSD based on a credible in-service stressor.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied claim.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for PTSD is not reopened.

Increased Rating Claims

The Veteran contends that his service-connected lumbosacral spine disability and headaches are more disabling than currently evaluated.  He specifically contends that his service-connected lumbosacral spine disability results in constant chronic low back pain.  He also contends that his service-connected headaches are completely prostrating.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected lumbosacral spine disability currently is evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, DC 5243 (intervertebral disc syndrome).  See 38 C.F.R. § 4.71a, DC 5243 (2014).  The Board notes that intervertebral disc syndrome (IVDS) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") or under the Formula for Rating IVDS Based On Incapacitating Episodes ("IVDS Formula"), whichever results in the higher evaluation.  Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Under the IVDS Formula, a 40 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2014).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2014).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Veteran's service-connected headaches currently are evaluated as 30 percent disabling by analogy to 38 C.F.R. § 4.124a, DC 8199-8100 (other cognitive impairment-migraine).  See 38 C.F.R. § 4.124a, DC 8199-8100 (2014).  A 30 percent rating is assigned under DC 8100 for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Factual Background

The record evidence shows that, on VA outpatient treatment in July 2010, the Veteran's complaints included low back pain.  He reported that "he cannot take the pain anymore."  He had tried morphine and oxycodone for his low back pain but they did not provide relief.  Objective examination showed tenderness to the lumbar spine and a decreased range of motion to rotation.  The assessment included chronic low back pain.  The Veteran was given a prescription for oxycodone 30 mg 1/2 tablet by mouth 4 times a day as needed.

In February 2011, the Veteran's complaints included headaches and back pain.  Objective examination was unchanged.  The assessment included chronic low back pain and migraine headaches.  The Veteran declined prophylactic medication to treat his migraine headaches.  He was advised that his oxycodone medication would not be increased.

In a July 2011 statement, the Veteran asserted that, since May or June 2002, it had been hard for him to sit for a long time "because of pain shooting down my right leg and sometime[s] both legs.  The pain is a burning sharp tingling pain" and was accompanied by lower back numbness.  He also asserted that his lower back hurt "all the time" and standing and walking worsened his low back pain.

On VA outpatient treatment in November 2011, the Veteran's complaints included low back pain and daily mild headaches with throbbing pain.  He described his low back pain as sharp and severe.  It was noted that his narcotic contract for oxycodone had been rescinded because he had frequent no-shows to VA outpatient treatment appointments.  The assessment included chronic low back pain and migraine headaches.  The Veteran again declined prophylactic medication to treat his migraine headaches.  He was advised that he would receive the "benefit of the doubt" regarding his no-shows and his oxycodone prescription would be renewed "this time and never again."

On VA back (thoracolumbar spine) conditions DBQ on March 2, 2012, the Veteran's complaints included "some low back pain with sharp stabbing pain that at time radiates with burning pain down the legs," left greater than right.  He also reported flare-ups with activity.  Range of motion testing showed forward flexion to 45 degrees with no objective evidence of painful motion, extension to 30 degrees or greater with no objective evidence of painful motion, lateral flexion to 30 degrees or greater with no objective evidence of painful motion in both directions, and lateral rotation to 30 degrees or greater with no objective evidence of painful motion in both directions.  There was no additional limitation of motion on repetitive testing.  Physical examination showed less movement than normal, pain on movement, no tenderness to palpation for joints or soft tissues, guarding and/or muscle spasm but no abnormal gait or spinal contour, 5/5 muscle strength throughout, no muscle atrophy, and normal deep tendon reflexes and sensation throughout.  The VA examiner was unable to perform straight leg raising testing.  Radiculopathy was present bilaterally with mild bilateral intermittent pain, mild bilateral paresthesias and/or dysesthesias, mild numbness of the right lower extremity, and moderate numbness of the left lower extremity.  Both of the Veteran's sciatic nerves were involved in his radiculopathy with mild radiculopathy of the right lower extremity and moderate radiculopathy of the left lower extremity.  There were no other neurological abnormalities present.  The Veteran did not have IVDS of the thoracolumbar spine.  He regularly used a cane for ambulation.  X-rays showed only arthritis.  The diagnosis was degenerative disc disease of the lumbar spine.

On VA headaches DBQ on March 2, 2012, the Veteran's complaints included sharp, throbbing, and sometimes dull headache pain.  A motor vehicle accident in August 2001 was noted.  The Veteran was not taking any medication for his diagnosed headaches.  He described his headache pain as constant head pain, pulsating or throbbing head pain, and pain on both sides of the head.  He also experienced sensitivity to light and sound.  His typical head pain lasted less than 1 day and was located on both sides of his head.  He had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  He also had very frequent prostrating and prolonged attacks of migraine headache pain.  He experienced prostrating attacks of non-migraine headache pain more frequently than once per month.  The diagnosis was migraine headaches, including migraine variants.

On VA outpatient treatment in February 2013, the Veteran's complaints included low back pain "with probable radiculopathy."  The Veteran reported that his current medication regimen "provides good relief during the day but does not take care of his breakthrough pain at night."  He rated his pain as 5-6/10 on average during the day and as 9/10 on average at night.  His low back pain was constant and occurred "along the center of his back with radiation in to the legs" bilaterally across the thighs and down the medial calf to the feet, right lower extremity greater than left lower extremity.  He described his low back pain as sharp, shooting pain with burning.  He denied any paresthesias but complained of numbness along the right hip and thigh.  He denied any bowel or bladder incontinence.  His low back pain was exacerbated by prolonged sitting, standing, and lying down.  A magnetic resonance imaging (MRI) scan of the lumbar spine taken in June 2012 was reviewed and showed disc protrusion at L5-S1 slightly eccentric to the left of the midline, possible slight impingement of the left S1 nerve root, and no spinal canal stenosis.  It was noted that, due to a positive urine drug screening, the Veteran's opioids were discontinued by his primary care physician and his opiate agreement was rescinded in October 2012.  Physical examination showed no erythema, discoloration, or swelling in the thoracolumbar spine, tenderness to palpation along the midline of the lumbar region, a decreased range of motion in the lumbosacral spine secondary to pain, grossly intact sensation to light touch in the left lower extremity but decreased sensation throughout the right lower extremity, normal reflexes, a slow and antalgic gait, and he ambulated with a cane.  The assessment included chronic low back pain with probable facet arthropathy and radiculopathy.

On VA back (thoracolumbar spine) conditions DBQ on April 7, 2014, the Veteran complained of low back pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran experienced a flare up of back pain every week with changes in the weather or any increase in activities.  Range of motion testing showed forward flexion to 25 degrees with objective evidence of painful motion beginning at 10 degrees, extension to 5 degrees with objective evidence of painful motion beginning at 0 degrees, right lateral flexion to 10 degrees with objective evidence of painful motion beginning at 10 degrees, left lateral flexion to 10 degrees with objective evidence of painful motion beginning at 5 degrees, right lateral rotation to 30 degrees or greater with objective evidence of painful motion beginning at 10 degrees, and left lateral rotation to 30 degrees or greater with objective evidence of painful motion beginning at 5 degrees.  There was no additional limitation of motion following repetitive testing.  Physical examination showed less movement than normal, pain on movement, bilateral lumbar paraspinous muscle tenderness and spasm, muscle spasm and guarding resulting in abnormal gait or abnormal spinal contour, 5/5 muscle strength throughout, no muscle atrophy, normal deep tendon reflexes, normal sensation throughout except for decreased sensation in the bilateral toes and feet, positive straight leg raising bilaterally, no ankylosis, and no other neurological abnormalities.  Radiculopathy was present in the bilateral lower extremities with moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The Veteran had IVDS of the thoracolumbar spine with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in the past 12 months.  He regularly wore a back brace and constantly used a cane for ambulation.  X-rays showed arthritis.  

Following the examination, the April 2014 VA examiner stated that the Veteran "cannot lift anything or [perform] bending and cannot stand more than a few minutes due to his back, limiting many [physical] activities."  This examiner concluded that it was at least as likely as not that the Veteran's bilateral radiculopathies "are the result of the natural progression of his [service-connected] lumbar spine condition."  The rationale for this opinion was that degenerative disc disease/degenerative joint disease and radiculopathy were "common" complications of chronic lumbar spine disease "and may require years to" manifest.  The rationale also was that the Veteran's degenerative disc disease/degenerative joint disease of the lumbar spine and his "bilateral residuals of sciatica with moderate bilateral L5 radiculopathies" were consistent with the "natural expected progression of his [service-connected] lumbar spine condition."  The diagnoses were degenerative arthritis of the spine, IVDS, and lumbar spine degenerative joint disease/degenerative disc disease with bilateral residuals of sciatica with moderate bilateral L5 radiculopathies.

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 40 percent for a lumbosacral spine disability.  The Veteran contends that this disability results in constant chronic low back pain.  The record evidence does not support the Veteran's assertions regarding worsening lumbosacral spine disability.  It shows instead that the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, incapacitating episodes of intervertebral disc syndrome lasting between 2 and 4 weeks in a 12-month period and forward flexion of the thoracolumbar spine limited to 30 degrees or less.  For example, on VA examination in March 2012, physical examination of the lumbosacral spine showed forward flexion to 45 degrees with no objective evidence of painful motion with no additional limitation of motion on repetitive testing, less movement than normal, pain on movement, no tenderness to palpation, guarding and/or muscle spasm without abnormal gait or spinal contour, 5/5 muscle strength, no muscle atrophy, and normal deep tendon reflexes and sensation.  Radiculopathy was present bilaterally with mild bilateral intermittent pain, mild bilateral paresthesias and/or dysesthesias, mild numbness of the right lower extremity, and moderate numbness of the left lower extremity.  Both of the Veteran's sciatic nerves were involved in his radiculopathy with mild radiculopathy of the right lower extremity and moderate radiculopathy of the left lower extremity.  There were no other neurological abnormalities present.  The Veteran did not have IVDS of the thoracolumbar spine.  

VA outpatient treatment in February 2013 revealed low back pain "with probable radiculopathy."  The Veteran reported that his current medication regimen "provides good relief during the day but does not take care of his breakthrough pain at night."  He rated his pain as 5-6/10 on average during the day and as 9/10 on average at night.  His low back pain was constant and occurred "along the center of his back with radiation in to the legs" bilaterally across the thighs and down the medial calf to the feet, right lower extremity greater than left lower extremity.  He denied any paresthesias but complained of numbness along the right hip and thigh.  He denied any bowel or bladder incontinence.  Physical examination showed no erythema, discoloration, or swelling in the thoracolumbar spine, tenderness to palpation along the midline of the lumbar region, a decreased range of motion in the lumbosacral spine secondary to pain, grossly intact sensation to light touch in the left lower extremity but decreased sensation throughout the right lower extremity, normal reflexes, a slow and antalgic gait, and he ambulated with a cane.  

VA examination in April 2014 showed forward flexion to 25 degrees with objective evidence of painful motion beginning at 10 degrees and no additional limitation of motion following repetitive testing.  Physical examination showed less movement than normal, pain on movement, bilateral lumbar paraspinous muscle tenderness and spasm, muscle spasm and guarding resulting in abnormal gait or abnormal spinal contour, 5/5 muscle strength, no muscle atrophy, normal deep tendon reflexes, normal sensation throughout except for decreased sensation in the bilateral toes and feet, positive straight leg raising bilaterally, no ankylosis, and no other neurological abnormalities.  Radiculopathy was present in the bilateral lower extremities with moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The Veteran had IVDS of the thoracolumbar spine with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in the past 12 months.

The evidence does not indicate that the Veteran experiences incapacitating episodes of IVDS associated with his service-connected lumbosacral spine disability that have a total duration of at least 6 months during the past 12 months (i.e., a 60 percent rating under the IVDS Formula) such that a disability rating greater than 40 percent is warranted under the IVDS Formula.  The April 2014 VA examiner specifically found that the Veteran's incapacitating episodes of IVDS lasted between 2 and 4 weeks in the past 12 months.  Nor does the evidence suggest that the Veteran experiences unfavorable ankylosis of the entire thoracolumbar spine or the entire spine (i.e., a 50 or 100 percent rating under the General Rating Formula) such that a disability rating greater than 40 percent for service-connected lumbosacral spine disability is warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a, DC 5243 (2014).  Ankylosis was not found on repeated physical examination of the Veteran's lumbosacral spine during the pendency of this appeal.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating under either rating formula for evaluating his service-connected lumbosacral spine disability.  In summary, the Board finds that the criteria for a disability rating greater than 40 percent for a lumbosacral spine disability are not met.

The Board next finds that the criteria for assigning separate staged ratings of 10 percent effective March 2, 2012, and 20 percent effective April 7, 2014, for radiculopathy of the right lower extremity and a 20 percent rating effective March 2, 2012, for radiculopathy of the left lower extremity have been met.  The Board notes in this regard that physical examination of the Veteran during the pendency of this appeal revealed that he experienced radiculopathy of the bilateral lower extremities that was associated with his service-connected lumbosacral spine disability.  See 38 C.F.R. § 4.71a, DC 5243, Note (1) (2014).  For example, VA examination on March 2, 2012, found that mild radiculopathy was present in the Veteran's right lower extremity and moderate radiculopathy was present in the Veteran's left lower extremity.  No other neurological abnormalities were present at that examination.  VA examination on April 7, 2014, found that moderate radiculopathy was present in the Veteran's bilateral lower extremities and, again, no other neurological abnormalities were present.  The April 2014 VA examiner specifically concluded that it was at least as likely as not that the Veteran's bilateral radiculopathies "are the result of the natural progression of his [service-connected] lumbar spine condition."  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board concludes that the findings of radiculopathy of the bilateral lower extremities on physical examination of the Veteran conducted during the pendency of this appeal merit the assignment of separate staged ratings of 10 percent effective March 2, 2012, and 20 percent effective April 7, 2014, for radiculopathy of the right lower extremity and a 20 percent rating effective March 2, 2012, for radiculopathy of the left lower extremity under DC 8720.  See 38 C.F.R. § 4.124a, DC 8720 (2014); see also Hart, 21 Vet. App. at 505.

The Board next finds that the evidence supports assigning a higher 50 percent rating effective March 2, 2012, for the Veteran's headaches.  The Veteran contends that his service-connected headaches are more disabling than currently evaluated and specifically result in completely prostrating attacks.  The record evidence supports the Veteran's assertions at least effective March 2, 2012.  The evidence suggests that, although the Veteran complained of headaches prior to this date, he refused to take prophylactic medication to treat this complaint when medication was offered to him by his VA treating clinicians.  On VA examination on March 2, 2012, the Veteran confirmed that he was not taking any medication for his diagnosed headaches.  He described his headache pain as constant head pain, pulsating or throbbing head pain, pain on both sides of the head, and experienced sensitivity to light and sound.  His typical head pain lasted less than 1 day and was located on both sides of his head.  He had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  He also had very frequent prostrating and prolonged attacks of migraine headache pain.  He experienced prostrating attacks of non-migraine headache pain more frequently than once per month.  The diagnosis was migraine headaches, including migraine variants.  

The Board acknowledges that the March 2012 VA examiner specifically found that the Veteran's service-connected headaches did not affect his employment other than requiring him to lie down in a dark room "sometimes."  The evidence also suggests, however, that the Veteran has been unemployed throughout the pendency of this appeal.  It appears that he was awarded SSA disability benefits in January 2000 for chronic back, neck, knee, and shoulder pain.  The Board recognizes that it is not bound by any SSA decision and the Veteran is not receiving SSA benefits for his service-connected headaches.  The March 2012 VA examiner did not provide further explanation for or otherwise quantify his determination that the Veteran's service-connected headaches only affected his employment by requiring him to lie down in a dark room "sometimes."  The fact remains that this VA examiner found that the Veteran's service-connected headaches resulted in very frequent prostrating and prolonged attacks of migraine headache pain.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent rating effective March 2, 2012, for headaches are met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected lumbosacral spine disability or headaches.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected lumbosacral spine disability and headaches are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of these service-connected disabilities.  This is especially true because the 40 percent rating currently assigned for the Veteran's lumbosacral spine disability effective October 17, 2005, and the 50 percent rating assigned for the Veteran's headaches effective March 2, 2012, in this decision contemplate severe disability.  The separate staged ratings assigned in this decision for the Veteran's radiculopathy of the bilateral lower extremities associated with his service-connected lumbosacral spine disability also compensate him for the neurological abnormalities he experiences as a result of his service-connected lumbosacral spine disability.  

Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  As noted above, it appears that the Veteran has been unemployed throughout the pendency of this appeal.  He did not indicate, and the medical evidence does not show, that he was hospitalized for treatment of his service-connected lumbosacral spine disability or headaches at any time during the pendency of this appeal.  And, as discussed in the REMAND portion of the decision below, a TDIU claim due exclusively to service-connected lumbosacral spine disability, headaches, and PTSD is being remanded to the AOJ for additional development.  The Board finally notes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

 
ORDER

As new and material evidence has not been received, the previously denied claim of service connection for PTSD is not reopened.

Entitlement to a disability rating greater than 40 percent for a lumbosacral spine disability is denied.

Entitlement to a 10 percent rating effective March 2, 2012, and to a 20 percent rating effective April 7, 2014, for radiculopathy of the right lower extremity associated with a service-connected lumbosacral spine disability is granted.

Entitlement to a 20 percent rating effective March 2, 2012, for radiculopathy of the left lower extremity associated with a service-connected lumbosacral spine disability is granted.

Entitlement to a 50 percent rating effective March 2, 2012, for headaches is granted.


REMAND

The Veteran contends that he incurred a cervical spine disability during active service.  He alternatively contends that his service-connected lumbosacral spine disability caused or contributed to his current cervical spine disability.  He also contends that his service-connected lumbosacral spine disability, headaches, and PTSD prevent him from securing or maintaining a substantially gainful occupation, entitling him to a TDIU.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for a cervical spine disability, the Board notes that, following VA neck (cervical spine) conditions DBQ in December 2012, the VA examiner opined that it was less likely than not that the Veteran's cervical spine disability was caused or aggravated by his service-connected lumbosacral spine disability.  This examiner was not asked to provide and did not provide an opinion as to whether the Veteran's cervical spine disability was related to active service on a direct service connection basis, however.  The Board notes in this regard that it is required to consider all possible theories of entitlement in a service connection claim.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Given the Veteran's assertions regarding his cervical spine disability and the length of time which has elapsed since the December 2012 VA examination, the Board finds that, on remand, the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his cervical spine disability, including as due to a service-connected lumbosacral spine disability.  

With respect to the Veteran's TDIU claim, the Board notes that service connection currently is in effect for a lumbosacral spine disability, evaluated as 40 percent disabling effective October 17, 2005, and for headaches, evaluated as 30 percent disabling effective June 29, 2011.  The Board next notes that, after the AOJ promulgates a rating decision implementing each of the higher ratings granted in this decision, the Veteran's combined disability evaluation for compensation will be 80 percent.  See 38 C.F.R. § 4.25 (2014).  At that time, the Veteran will meet the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16.

The Board next notes that adjudication of the Veteran's service connection claim for a cervical spine disability, including as due to a service-connected lumbosacral spine disability, likely will impact adjudication of the TDIU claim.  Accordingly, these claims are inextricably intertwined and adjudication of the TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for a cervical spine disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his cervical spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any cervical spine disability currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cervical spine disability, if diagnosed, is related to active service or any incident of service.  The examiner also should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected lumbosacral spine disability caused or aggravated (permanently worsened) a cervical spine disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


